Opinion filed May 30, 2013




                                       In The


        Eleventh Court of Appeals
                                     __________

                              No. 11-13-00165-CR
                                     _________

                    IN RE JEREMY DAVID HOWARD


                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, Jeremy David Howard, has filed a pro se petition for writ of
mandamus complaining of the “Shelby County District Court” with respect to
relator’s criminal proceedings.
      TEX. GOV’T CODE ANN. § 22.221(b)(1) (West 2004) provides that each court
of appeals for a court of appeals district may issue all writs of mandamus,
agreeable to the principles of law regulating those writs, “against a judge of a
district or county court in the court of appeals district.” Shelby County is not in the
Eleventh Court of Appeals District. TEX. GOV’T CODE ANN. § 22.201(l) (West
Supp. 2012). Instead, Shelby County is in the Twelfth Court of Appeals District.
See GOV’T § 22.201(m). Therefore, we do not have jurisdiction to issue a writ of
mandamus against either a judge or district court of Shelby County.
      Accordingly, the petition for writ of mandamus is dismissed for want of
jurisdiction.


                                               PER CURIAM

May 30, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2